                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 1 of 48




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JANE UTAUS-DE DOE                              §
    Plaintiff,                                 §
v.                                             §                 1:19-cv-00103
                                                       C.A. No. ___________
                                               §
THE UNIVERSITY OF TEXAS                        §
AT AUSTIN                                      §
    Defendant.                                 §

                            PLAINTIFF’S ORIGINAL COMPLAINT

          COMES NOW, Plaintiff JANE UTAUS-DE DOE on behalf to file this

“Plaintiff’s Original Complaint” as follows:

                                        PREAMBLE

          This is a suit for damages and a request for equitable relief resulting from

the intentional violation of federal and state protected rights of a student by

Defendant The University of Texas at Austin (including rights protected by the

ADA, Section 504, Title IX, Sections 1983, the U.S. Constitution, and the Texas

Constitution) resulting in serious, ongoing economic and emotional harm to

Plaintiff Jane.




PLAINTIFF’S ORIGINAL COMPLAINT                                                      1
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 2 of 48




SUMMARY OF CONTENTS:

     A. NATURE OF SUIT
     B. PARTIES
     C. JURISDICTION and VENUE
     D. FACTUAL ALLEGATIONS
          1. Who is Plaintiff Jane?
          2. UTAustin’s Draconian Disciplinary Dragnet.
          3. Purported Public Interest being protected by UTAustin’s Draconian
             Disciplinary Dragnet.
          4. Plaintiff Jane becomes a computer generated Targeted Student.
          5. UTAustin’s Draconian Disciplinary Dragnet illegally violated
             Plaintiff Jane’s Rights.
          6. Plaintiff Jane has been seriously harmed by UTAustin’s
             Discriminatory Actions.
          7. Defendant UTAustin’s Action Under the Color of State Law.
          8. Administrative Remedies.
     E. CAUSES OF ACTION
     F. CONCLUSION

                                  A.   NATURE OF SUIT

          1.       Plaintiff Jane (defined hereafter) is a twenty year old woman, now a

Sophomore attending Defendant UTAustin (defined hereafter). During Jane’s

Freshman year attending UTAustin, being the 2017-2018 school year, Jane was

targeted by Defendant UTAustin’s Draconian Disciplinary Dragnet (defined

hereafter); Jane’s substantive and procedural due process rights, and, equal

protection rights were trampled upon; Jane was denied all of her previously

approved Section 504 Accommodations (defined hereafter) and her rights under the


                                                                                     2
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 3 of 48




ADA (defined hereafter); and sanctions were issued which have harmed, and will

continue to harm Jane, emotionally and economically for perhaps the rest of her

life.

          2.       Plaintiff Jane now files this original action for damages and equitable

relief pursuant to:

                   (a)   Section 504 of the Rehabilitation, Comprehensive
                         Services, and Developmental Disabilities Act of 1978, 29
                         U.S.C. § 794;

                   (b)   Title II of the Americans with Disabilities Act, 42
                         U.S.C.A. §§ 12131–50 (2011);

                   (c)   Title IX of the Education Amendments of 1972), 20
                         U.S.C. § 1681 et. seq.;

                   (d)   42 U.S.C. § 1983 with regards to:

                         (i)    Defendant’s violations of the laws of the United
                                States; and

                         (ii)   Defendant’s denial (under the color of law) of
                                Plaintiff Jane’s equal violation, procedural due
                                process violations, and substantive due process
                                violations under the Fourteenth Amendment to the
                                U.S. Constitution; and

                   (e)   Defendant’s actions in violations of provisions of the
                         Texas Constitution.



PLAINTIFF’S ORIGINAL COMPLAINT                                                          3
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 4 of 48




                                           B.     PARTIES

          3.       Plaintiff JANE UTAUS-DE DOE (“Jane”) is a female residing in the

State of Texas. Because of the privacy issues involved in this matter and the

likelihood of retaliation by Defendant, Jane is hereby exercising her rights to

proceed with this matter anonymously.

          4.       The need to protect the identity of Jane shall not hinder the defense of

this matter, for the facts are well known to the Defendant. When applying the

balancing tests to determine the needed protection of the privacy of Plaintiff Jane

vs. the small inconvenience to the Defendant, the protection of Plaintiff’s privacy

rights prevails.

          5.       At such time as the Court might agree on procedures designed to

protect the privacy of Plaintiff Jane and ensure an absence of retaliation, Jane’s

identity shall be disclosed.

          6.       Defendant    THE    UNIVERSITY          OF       TEXAS   AT   AUSTIN

(“UTAustin”) is a public university operating in the State of Texas and may be

served with citation by serving Defendant’s President as follows:

                                The University of Texas at Austin
                                    Attn: Gregory L. Fenves
                                    110 Inner Campus Drive
                                          Stop G3400
                                      Austin, Texas 78712
                                                                                         4
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 5 of 48




          7.       Although Defendant UTAustin is owned and operated by the State of

Texas, Defendant UTAustin does receive grants and other funding from the United

States.

                              C. JURISDICTION and VENUE

          8.        The jurisdiction of this Court is in accordance with 28 U. S. C. § 1331

as involving a federal question proceeding arising under:

                   (a)   Section 504 of the Rehabilitation, Comprehensive
                         Services, and Developmental Disabilities Act of 1978, 29
                         U.S.C. § 794 (“Section 504”);

                   (b)   Title II of the Americans with Disabilities Act (ADA), 42
                         U.S.C.A. §§ 12131–50 (2011) (“ADA”);

                   (c)   Title IX of the Education Amendments of 1972), 20
                         U.S.C. § 1681 et. seq. (Title IX”); and

                   (d)   42 U.S.C. § 1983 (“Section 1983”).

          9.       Venue is proper in the Western District of Texas (Austin Division)

because Defendant UTAustin operates its university in Travis County, Texas which

is within the Western District of Texas.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           5
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 6 of 48




                             D.        FACTUAL ALLEGATIONS

                                  1.     Who is Plaintiff Jane?

          10.      Plaintiff Jane is a 20 year old woman attending Defendant UT Austin,

seeking a Bachelor Degree of Science and Arts, in Human Development Family

Science with a Health Certificate.

          11.      Plaintiff Jane grew up in a small town in New Jersey and was raised by

loving parents who emphasized hard work and personal integrity, two attributes

Jane carries with her daily.

          12.      Prior to enrolling in Defendant UTAustin in the Fall of 2017 and while

still in high school in New Jersey, Plaintiff Jane (for four years) was a patient

volunteer in the Pediatric Unit at Saint Barnabas Medical Center in Jane’s home

town.

          13.      As a pediatric patient volunteer, Plaintiff Jane: worked with children

patients to make their time at the hospital more comfortable; played games, watched

movies, and led arts and crafts projects with the children patients; and provided

relief to the parents of the children patients, during an obviously stressful and

difficult time.




                                                                                       6
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 7 of 48




          14.      While serving as a pediatric patient volunteer, Plaintiff Jane also made

time to serve as a student mentor (for four years) with the National Council for

Jewish Women (“NCJW”) in Jane’s hometown.

          15.      As a student mentor with the NCJW’s after school program for

elementary school students, Plaintiff Jane played games, read stories, distributed

snacks, and helped the children with homework.

          16.      Still wanting to contribute more to her community, in 2013, Plaintiff

Jane founded Book Bag Buddies (“BBBuddies”).

          17.      Believing that every child deserves school supplies and has the right to

a quality education regardless of circumstance, Plaintiff Jane created BBBuddies

with the sole mission of providing basic school supplies to students in need around

the world.

          18.      As the continuing president of BBBuddies, Plaintiff Jane orchestrated

(a) the marketing and public relations, (b) the design and oversight of the custom

designed website, (c) book drive activities including working through local Home

and School Associations and school administrators to coordinate school supply

drives, organize school-wide assemblies to educate students about the struggle of

student peers in other towns, states, and countries have, and (c) rallied persons

PLAINTIFF’S ORIGINAL COMPLAINT                                                           7
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 8 of 48




around an interest in working together to solve the underlying deficiency of

children needing school supplies.

          19.      Under Plaintiff Jane’s leadership and direction, BBBuddies has

distributed, and continues to distribute, school supplies to schools and students in

need across the globe totaling well over 1500 books and bags. In addition to being

featured in her local New Jersey newspapers highlighting the mission of

BBBuddies, Plaintiff Jane and BBBuddies were featured in an article in Justine

Magazine for girls.

          20.      Not surprisingly, Plaintiff Jane had a vast array of university options to

choose from before Jane selected Defendant UTAustin in the Fall of 2017.

          21.      Quoting Plaintiff Jane from her presentation at the Jane’s Hearing

(defined hereafter):

                          “In selecting the University [of Texas at Austin], I was
                   specifically interested in finding one [a university] that’s large
                   enough to offer a vast array of educational and cultural
                   opportunities.

                         When I stepped on to the UT campus, I knew this was the
                   place for me. I was so very excited when I learned more about
                   UT Austin because it fulfilled all of what I was looking for. … I
                   am seeking a degree in human development family sciences
                   because I love working with children, and I would love to help
                   them … in the classroom as a teacher…[in] health care as a
                   pediatric RN or as a family therapist.
                                                                                           8
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 9 of 48




                         I take my time here [at UTAustin] very seriously and
                   work very hard…I’m proud to have the chance to study here [at
                   UTAustin].

          22.      Upon enrollment in Defendant UTAustin, Plaintiff Jane took the

necessary steps to register for accommodations due to Jane’s federally recognized

disabilities (“Jane’s Disabilities”) as allowed by Jane’s Section 504 rights. As a

result, Jane was granted certain “Accommodations.”

          23.      After enrolling in Defendant UT Austin, Plaintiff Jane also became a

member of Alpha Epsilon Phi and serves on its executive board and vice-president

of the sorority’s philanthropy efforts. Under the leadership of Jane, Alpha Epsilon

Phi has participated in various forms of community service projects (including

fundraising and recreational sporting events) resulting in donations of over $1,500

for a national philanthropy to support B+ Foundation’s efforts to fight childhood

cancer.

          24.       Excluding the Stolen Class (defined hereafter), Plaintiff Jane’s grade

point average for the Spring Semester of 2018 would have been 3.46. Even after

being a Targeted Student (defined hereafter) Jane attained a 3.33 grade point

average for the semester just concluded, being the Fall semester of 2018.


PLAINTIFF’S ORIGINAL COMPLAINT                                                          9
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 10 of 48




                          2.     UTAustin’s Draconian Disciplinary Dragnet.

          25.       In advancement of the hereafter described Public Interest, Defendant

UTAustin has created various protocols applicable to all students attending

Defendant UTAustin with regards to allegations of cheating, plagiarism, collusion,

and student honesty and integrity matters (hereafter, collectively “Protocols”).

Although the Protocols are accessible on line as part of hundreds of publications

and handbooks, most students at Defendant UTAustin (including Plaintiff Jane)

have no actual knowledge of the Protocols.

          26.       Rather than creating steps to ensure that the students at Defendant

UTAustin (including Plaintiff Jane) are truly aware of the Protocols, Defendant

UTAustin believes it is sufficient to post thousands and thousands of pages on line,

assuming that the students are meticulously downloading, reading, and analyzing

the Protocols, rather than tending to such student’s classes.

          27.       Under the Protocols, a student attending Defendant UTAustin can

become a “Targeted Student” for alleged violations of the Protocols by many

different persons and means, including but not being limited to the following:

                    (a)        an employee of Defendant UTAustin;

                    (b)        various third-party surveillance software programs (some
                               run Defendant UTAustin and some not), operating
                                                                                          10
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 11 of 48




                          without the student’s full knowledge and understanding
                          of the Orwellian “Big Brother Surveillance” of the
                          students;

                    (c)   a student guilty of violating the Protocols who is willing
                          to offer names of other students in exchange for a lessor
                          sanction, whether such students were involved or not;

                    (d)   an enemy of a student;

                    (e)   an ex-boyfriend or ex-girlfriend of a student; or

                    (f)   essentially anyone willing to spread a rumor about a
                          student.

(Hereafter, collectively defined as the “Targeting”).

          28.       Under the Protocols, once a student of Defendant UTAustin has

become a Targeted Student of an alleged violation of the Protocols, the Protocols

allow for implementation of various investigation, interrogation, and prosecution

steps.

          29.       The use of the term “investigation” hereafter is used through with great

reluctance, as the actual steps pursued by Defendant UTAustin are shrouded in

mystery and unlikely follow any meaningful investigation as the term is generally

used and considered. Further, the use of the term “interrogation” in this Complaint

is not intended to be considered mere rhetoric, for the actions undertaken by


PLAINTIFF’S ORIGINAL COMPLAINT                                                           11
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 12 of 48




Defendant UTAustin are established steps to interrogate the student without the

student being advised of the potential Sanctions (defined hereafter) that can be

issued against the student, based solely on the student’s statements.

          30.       The investigation, interrogation, and prosecution steps utilized by

Defendant UTAustin after the Targeting of a student, include but are not limited to

the following:

                    (a)   an investigation and interrogation of the Targeted Student
                          by the accuser;

                    (b)   an initial, summary determination of guilt by the accuser;

                    (c)   an initial recommendation for a sanction by the accuser;

                    (d)   an investigation and interrogation of the Targeted Student
                          by the Student Conduct and Academic Integrity
                          department within the Office of the Dean of Students
                          (“Dean of Students”);

                    (e)   a lack of written procedures to be followed during the
                          foregoing referenced investigations and interrogations;

                    (f)   a summary determination of guilt by the Dean of
                          Students (the exclusion of the term “innocence” in not
                          intended to be hyperbole, for upon information and
                          belief, very few of the Targeted Students are determined
                          to be innocent by the Dean of Students);

                    (g)   a summary issuance of sanctions by the Dean of Students;

                    (h)   in some cases, the process stops at this point with no
                                                                                       12
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 13 of 48




                          further review or appeal;

                    (i)   in other cases (such as the matter with Plaintiff Jane), a
                          semi-de novo hearing before a “Committee” of students,
                          and university educators or administrators, all of whom
                          are selected by Defendant UTAustin, is held to consider
                          the allegations (hereafter “Hearing”);

                    (j)   limited and confusing discovery steps before the Hearing;

                    (k)   limited and confusing procedures followed during the
                          Hearing;

                    (l)   although the Targeted Student is denied the right to legal
                          counsel throughout implementation of the Protocols,
                          Defendant UTAustin usually has two to three attorneys
                          present during the Hearing, to represent Defendant UT
                          Austin, as well as to participate and preside over the
                          prosecution of the Targeted Student during the Hearing;

                    (m)   limited and confusing burdens of proof required during
                          the Hearing, under the over used and rarely understood
                          umbrella of “a preponderance of the evidence;”

                    (n)   private, closed session discussions, without the Targeted
                          Student but with the legal counsel representing
                          Defendant UTAustin, to determine guilt and sanctions,
                          all of which occur before any record of the Hearing can
                          be transcribed and reviewed;

                    (o)   determination of guilt and issuance of sanctions by the
                          Hearing Committee;




PLAINTIFF’S ORIGINAL COMPLAINT                                                         13
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 14 of 48




                    (p)   the availability (in most cases) of a “paper” appeal
                          (“Appeal”) to the Office of the President of Defendant
                          UTAustin; and

                    (q)   limited and confusing procedures to be followed during
                          the Appeal;

                    (r)   limited and confusing burdens of proof required during
                          the Appel, under the over used and rarely understood
                          umbrella of “a preponderance of the evidence;”

                    (s)   a unilateral and final determination of the proprietary of
                          the determination of guilt and sanctions by the Office of
                          the President of Defendant UTAustin; and

                    (t)   a glaring lack of confidentiality protections throughout
                          the foregoing.

(Hereafter, the Protocols, the Targeting, the foregoing investigations, interrogations,

Hearing, Appeal, determinations of guilt, issuance of sanctions, and lack of

confidentiality safeguards shall be collectively referred to as the “Draconian

Disciplinary Dragnet”).

          31.       Throughout the entirety of Defendant UT Austin’s Draconian

Disciplinary Dragnet, the Targeted Student is denied the right to legal counsel

(“Denial of Legal Counsel”).




                                                                                       14
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 15 of 48




          32.       If found guilty during the Draconian Disciplinary Dragnet, there are a

number of “Sanctions” that are issued against the Targeted Student, including but

not being limited to:

                    (a)   placement of the Targeted Student on disciplinary
                          probation;

                    (b)   placement of the Targeted Student on academic probation;

                    (c)   the issuance of a zero for a particular exam or
                          assignment;

                    (d)   the issuance of an “F” for a particular exam or
                          assignment;

                    (e)   the issuance of a Zero for a particular class;

                    (f)   the issuance of an “F” for a particular class;

                    (g)   suspension from Defendant UTAustin;

                    (h)   expulsion from Defendant UTAustin;

                    (i)   mandated attendance at counseling or meditative sessions
                          directed by Defendant UTAustin;

                    (j)   the retention of all records of the Draconian Disciplinary
                          Dragnet within the Targeted Student’s student file for
                          seven years; and

                    (k)   a glaring lack of confidentiality protections as to the
                          issuance of the Sanctions.


PLAINTIFF’S ORIGINAL COMPLAINT                                                         15
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 16 of 48




          33.       Throughout the entirety of Defendant UT Austin’s consideration and

issuance of the Sanctions (such Sanctions hereby deemed to be a part of the

Draconian Disciplinary Dragnet), the Targeted Student is, again, subject to the

Denial of Legal Counsel.

          34.       In the words of Defendant UTAustin, the Draconian Disciplinary

Dragnet is (paraphrasing) “an educational process for the students, which does not

require the right to legal counsel or a higher level of due process” (hereafter, the

“Educational Process View”).

          35.       Defendant    UTAustin’s     Educational   Process    View       exists

notwithstanding that the Draconian Disciplinary Dragnet can directly cause serious

economic and emotional harm to the Targeted Student, including but not limited to

the following:

                    (a)   causing the Targeted Student to retake a class, thereby
                          incurring the economic damages of having to pay for the
                          same class twice;

                    (b)   depending on how often Defendant UT Austin offers the
                          class to be retaken, the retake requirement can often
                          require an additional year of attendance at Defendant
                          UTAustin, which then mandates additional tuition, room,
                          and board expenses;




                                                                                       16
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 17 of 48




                    (c)   under the foregoing circumstances when an additional
                          year, or perhaps more, is required as a result of the
                          Sanctions, then the Targeted Student is denied the ability
                          to enter into the employment market or continue with
                          additional university studies as planned, causing
                          economic harm for the rest of the Targeted Student’s life;

                    (d)   under the foregoing circumstances when an additional
                          year, or perhaps more, is required as a result of the
                          Sanctions, then the Target Student is faced with
                          additional student loan repayments and interest;

                    (e)   a potential transfer of the Targeted Student to other
                          universities can be denied;

                    (f)   the Targeted Student’s reputation is harmed within the
                          professor and administrative community of Defendant
                          UTAustin and elsewhere;

                    (g)   the Targeted Student’s reputation is harmed within the
                          student community of Defendant UTAustin and
                          elsewhere;

                    (h)   the Targeted Student’s reputation is harmed within the
                          family of the Targeted Student;

                    (i)   because employers and other university applications now
                          often ask whether the Targeted Student was ever the
                          subject of a disciplinary matter while at Defendant
                          UTAustin, the required “yes” answer by the Targeted
                          Student eliminates employment and educational
                          opportunities with a lifetime economic impact;




PLAINTIFF’S ORIGINAL COMPLAINT                                                         17
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 18 of 48




                    (j)   the mandated counseling or meditative sessions (being
                          nothing more than forced counseling not under the care
                          of a medical professional) can interfere with the
                          emotional and mental well-being of the Targeted Student;

                    (k)   the Targeted Student often suffers serious negative
                          emotional, physical, and mental harm;

                    (l)   the Targeted Student’s emotional, physical, and mental
                          harm can continue throughout such Student’s life;

                    (m)   the Targeted Student’s emotional, physical, and mental
                          harm can cause scenarios of self-inflicted physical harm
                          to the Targeted Student that previously did not exist;

                    (n)   the Targeted Student’s emotional, physical, and mental
                          harm can create life and death risks to the Targeted
                          Student that previously did not exist; and

                    (o)   the treatment of the foregoing described emotional,
                          physical, and mental harm creates health care and
                          medical expenses.

Hereafter, the foregoing shall be referred to collectively as the “Potential Harm.”

          3.        Purported Public Interest being protected by UTAustin’s Draconian
                    Disciplinary Dragnet.

          36.       Based upon information and belief, the purported public interest

(“Public Interest”) being advanced and protected by Defendant UT Austin through

Defendant UTAustin’s use of the Draconian Disciplinary Dragnet is to protect the

integrity of degrees granted by Defendant UTAustin.

                                                                                      18
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 19 of 48




          37.         When reviewing, however, the Potential Harm to the Targeted Student,

Defendant UTAustin’s Educational Process View is untenable, for the Draconian

Disciplinary Dragnet is arbitrary, or, at least not reasonably related to Defendant

UTAustin’s Purported Public Interest.

          38.         Further, the Potential Harm to the Targeted Student does not support

the limitations and failures of Defendant UTAustin’s Draconian Disciplinary

Dragnet, and, the need to avoid the Potential Harm to be suffered by the Targeted

Student far outweighs the manner in which Defendant UTAustin has elected to

protect the stated Public Interest.

                 4.      Plaintiff Jane becomes a computer generated Targeted Student.

          39.         In May of 2018, Plaintiff Jane was in her second semester at Defendant

UTAustin.

          40.         As an elective, inside her major field of study, Plaintiff Jane enrolled in

RTF 306-College of Communication, Introduction to World Cinema History

(hereafter, the “Class”).

          41.         Plaintiff Jane enjoyed the Class and believed she was doing well with

her assignments and exams. Approaching the final exam essay (“Final”), Jane

believed that she was carrying near an A as a grade for the Class.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                19
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 20 of 48




          42.       A teaching assistant was assigned to the Class (hereafter, “TA”).

Plaintiff Jane would often speak and work with the TA to facilitate her

comprehension of the Class and to prepare the best Jane could for assignments and

quizzes.

          43.       In March of 2018, Plaintiff Jane sought assistance from the TA in

preparation for a simulation of an upcoming quiz. Both Jane and the TA enjoyed

their interaction, and the TA gave Jane high praise on the work Jane was doing in

the Class.

          44.       In May of 2018, Plaintiff Jane again sought out the assistance of the

TA, to review various issues in preparation of the approaching Final. Jane and the

TA did, in fact, meet and had a productive and enjoyable preparation session for the

Final. Based on the feedback from the TA, Jane’s approach to the final and Jane’s

understanding of what would be expected of Jane on the Final was “spot on.”

          45.       Crammed in with Plaintiff Jane’s other classes and final exams, Jane

completed and electronically turned in her Final, which was made up of two essays

responding to various questions and issues presented.




                                                                                      20
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 21 of 48




          46.       Although one of Plaintiff Jane’s Accommodations was additional time

to complete assignments, quizzes, and exams, Jane was not granted any additional

time to complete the Final.

          47.       After turning in the Final, Plaintiff Jane completed all remaining

course work for the Spring 2018 semester and returned to New Jersey for a short

visit home. Jane was confident that she had done well on her Final and was looking

forward to an A for the Class.

          48.       Sometime in May of 2018, after Plaintiff Jane had returned to New

Jersey, Jane received a call from the Class professor (hereafter, “Professor A”).

          49.       Plaintiff Jane was excited to see and hear a phone message from

Professor A, for Jane thought that perhaps Professor A was going to invite Jane to

be a teaching assistant for the Class in the Fall of 2018.

          50.       Upon returning the phone call to Professor A, Plaintiff Jane was

informed that Professor A was questioning Jane’s integrity based solely upon

information generated by one of Defendant UTAustin’s Big Brother Surveillance

programs, in this case, a third-party application called Turnitin.




PLAINTIFF’S ORIGINAL COMPLAINT                                                      21
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 22 of 48




          51.       Based solely on the Turnitin computer generated report (hereafter, the

“Turnitin Report”), Professor A was accusing Jane of plagiarism on the Final

(“Plagiarism Allegation”).

          52.       Plaintiff Jane was shocked, dismayed, and severely distressed at the

false Plagiarism Allegation being asserted by Professor A.

          53.       Plaintiff Jane was wholly unaware that Jane was now a Targeted

Student within Defendant UTAustin’s Draconian Disciplinary Dragnet.

          54.       A series of email exchanges between Plaintiff Jane and Professor A,

ensured during which Professor A:

                    (a)   continually altered the base facts purportedly supporting
                          the Plagiarism Allegation;

                    (b)   made her own assumptions and conclusions as to
                          meaning of the Turnitin Report;

                    (c)   ignored Plaintiff Jane’s interactions with the TA, which
                          was supportive of Jane’s innocence;

                    (d)   ignored the denial of Plaintiff Jane’s Accommodation of
                          being allowed additional time to complete the Final;

                    (e)   included issues related to whether Plaintiff Jane had
                          properly cited Jane’s sources (“Citation Issues”) as
                          opposed to plagiarizing from sources on the Internet; and

                    (f)   exhibited the attitude of having taken upon a personal
                          vendetta against Plaintiff Jane.
                                                                                       22
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 23 of 48




          55.       After toying with Plaintiff Jane long enough, Professor A gave

Plaintiff Jane a simple, coercive choice:

                          “To clarify, I am offering you two options: 1. You can
                          receive an F on the final exam which would result in a D
                          for the course OR 2. I can forward the case on to UT
                          Judicial Services.”

(Hereafter, “Professor A’s Threat”).

          56.       Having worked hard in the Class during the Spring, knowing in her

heart and soul that the Plagiarism Allegation was false and wholly without merit,

Plaintiff Jane refused to succumb to Professor A’s Threat.

          57.       Instead of accepting an unwarranted D for the Class, Jane elected to

proceed with the Professor A referenced UT Judicial Services, despite the failure of

anyone at Defendant UTAustin explaining to Jane exactly what such UT Judicial

Services were.

          58.       The mere use of the term “judicial services” by Professor A is, itself, a

notable part of the misleading and often false aspect of Defendant UTAustin’s

Draconian Disciplinary Dragnet, for such Dragnet does not involve any court of law

or judicial procedures.



PLAINTIFF’S ORIGINAL COMPLAINT                                                            23
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 24 of 48




          59.       In choosing to do so, Jane was entirely unaware that Jane had already

become entangled in Defendant UTAustin’ Draconian Disciplinary Dragnet.

          60.       Following the playbook of Defendant UTAustin’s Draconian

Disciplinary Dragnet, upon Plaintiff Jane’s return to Austin for the Summer of

2018, Jane was summoned to a meeting with the Dean of Students (hereafter “DS

Meeting”) which had received the Plagiarism Allegation from Professor A.

          61.       Plaintiff Jane was denied the right to attorney participation in the DS

Meeting.

          62.       The allegations and arguments made (by Defendant UTAustin) during

the DS Meeting:

                    (a)   were confusing;

                    (b)   were inconsistent with what Professor A had originally
                          told Jane as to the Plagiarism Allegation;

                    (c)   included the Dean of Student’s own unsupported
                          assumptions and conclusions as to meaning of the
                          Turnitin Report;

                    (d)   ignored Plaintiff Jane’s interactions with the TA, which
                          supported Jane’s innocence;

                    (e)   ignored the denial of Plaintiff Jane’s Accommodation of
                          being allowed additional time to complete the Final;


                                                                                        24
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 25 of 48




                    (f)   centered upon the Citation Issues, as opposed to
                          plagiarizing from sources on the Internet;

                    (g)   assumed the Plagiarism Allegation of Professor A to be
                          true notwithstanding that the facts and issued were
                          centered on the Citation Issues;

                    (h)   assumed that Plaintiff Jane was obviously guilty of
                          something, because Jane was a Targeted Student; and

                    (i)   were clearly conclusory.

          63.       After the foregoing presentation by the Dean of Students but still

during the short DS Meeting, the Dean of Students informed Plaintiff Jane that Jane

was found guilty of the Plagiarism Allegation, proven by a preponderance of the

evidence, and would be sanctioned with (a) an F or Zero for the Class, (b) be placed

on academic integrity probation through December 2018, and (c) be required to

participate in a Virtual Academic Integrity module tutorial (hereafter, the

“University Decision”).

          64.       Because the University Decision included “an F or Zero for the Class”

which would have resulted in a Stolen Class for Plaintiff Jane, Jane was (during the

same DS Meeting) granted certain options to appeal the University Decision. One

such option was the Committee Hearing option, which Plaintiff Jane selected.


PLAINTIFF’S ORIGINAL COMPLAINT                                                        25
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 26 of 48




          65.       Over the next several weeks, Plaintiff Jane was presented with limited

and confusing communications and procedures leading up to a hearing (hereafter,

the hearing held for Plaintiff Jane shall be referred to as “Jane’s Hearing”).

          66.       Consistent with Defendant UTAustin’s Denial of Legal Counsel,

Plaintiff Jane was denied the right to have an attorney communicate with Defendant

UTAustin.

          67.       At Jane’s Hearing, Defendant UT Austin had two or three attorney’s

participating on behalf of Defendant UTAustin, the “prosecutor,” being the same

person who had made the University Decision, Professor A testifying against

Plaintiff Jane, and the decision making committee members of two students and one

educator, each having been selected by Defendant UTAustin.

          68.       Plaintiff Jane faced the forgoing essentially alone; for although Jane

was allowed to have an attorney present at Jane’s Hearing, said attorney was

prohibited from participating in Jane’s Hearing in any manner.

          69.       Not particularly different from the prior steps of Defendant

UTAustin’s Draconian Disciplinary Dragnet, the discussion and testimony offered

by Defendant UTAustin during Jane’s hearing:




                                                                                       26
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 27 of 48




                    (a)   was confusing;

                    (b)   was inconsistent with what Professor A had originally
                          told Jane as to the Plagiarism Allegation;

                    (c)   was inconsistent with the allegations made during the DS
                          Meeting;

                    (d)   included Professor A’s own assumptions and conclusions
                          as to the meaning of the Turnitin Report;

                    (e)   included the Dean of Student’s own assumptions and
                          conclusions as to the meaning of the Turnitin Report;

                    (f)   ignored Plaintiff Jane’s interactions with the TA, which
                          supported Jane’s innocence;1

                    (g)   ignored the denial of Plaintiff Jane’s Accommodation of
                          being allowed additional time to complete the Final;

                    (h)   included and actually centered upon the Citation Issues
                          to as opposed to plagiarizing from sources on the
                          Internet;

                    (i)   displayed a shocking lack of understanding as to the
                          Turnitin Report; and

                    (j)   assumed the Plagiarism Allegation of Professor A to be
                          true.




1
  Although an obvious and key witness, Defendant UTAustin failed to call the TA as a witness, for probably fear that
the TA’s testimony would contradict the testimony of Professor A. Plaintiff Jane was unable to gain the cooperation
of the TA, for the TA’s most probable fear of retaliation by Defendant UTAustin.
PLAINTIFF’S ORIGINAL COMPLAINT                                                                                   27
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 28 of 48




(Hereafter, the foregoing shall be collectively referred to as “Defendant UTAustin’s

Presentation.”)

          70.       The     transcript    of    Jane’s     Hearing      confirms      that:

                    (a)   Plaintiff Jane clearly and thoroughly explained how Jane
                          approached and prepared for the Final;

                    (b)   Plaintiff Jane had a vastly superior understanding of the
                          Turnitin Report as compared to the committee members
                          and all the representatives of Defendant UT Austin;

                    (c)   Professor A had never even met Plaintiff A prior to
                          Jane’s Hearing, even though Professor A was the
                          professor in charge of the Class;

                    (d)   Professor A viewed Plaintiff Jane’s challenge to the
                          Plagiarism Allegation as a personal attack upon the
                          integrity of Professor A;

                    (e)   Professor A had never before taught the Class as an on-
                          line class;

                    (f)   Professor A acknowledged that Plaintiff Jane had been a
                          good student of the Class based on Jane’s grades prior to
                          the Final;

                    (g)   Professor A acknowledged that Plaintiff Jane had a grade
                          of an A going into the Final;

                    (h)   Professor A confirmed making Professor A’s Threat,
                          which Plaintiff Jane rejected;

                    (i)   Professor A had a history of failing students based on
                          reports from Turnitin;
                                                                                        28
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 29 of 48




                    (j)   Professor A acknowledged that there are no written
                          directives from Defendant UTAustin on how to use and
                          interpret reports from Turnitin;

                    (k)   Professor A admitted that the Turnitin Report, itself, does
                          not establish plagiarism;

                    (l)   Professor A admitted that during the initial phone call
                          between Professor A and Plaintiff Jane, Professor A was
                          focused on the Citation Issues, not a plagiarism issue;

                    (m)   Professor A admitted that Plaintiff Jane had completed
                          the Final in accord and with the approval of the TA;

                    (n)   the prosecution team from the Dean of Students kept
                          objecting to Plaintiff Jane’s examination of Professor A;

                    (o)   based on questions to Plaintiff Jane from the Committee
                          members, Jane had a strong understanding and command
                          of the issues Jane presented in the Final, indicating that
                          Jane had not merely cut and pasted quotations from the
                          Internet as alleged;

                    (p)   no one in Jane’s Hearing had an understanding as to the
                          definition of plagiarism which was to be used as the basis
                          of the Plagiarism Allegation;

                    (q)   no one in Jane’s Hearing had an understanding as to how
                          Jane’s perhaps improper citation to one or two authorities
                          within Jane’s Final meshed with the Plagiarism
                          Allegations; and




PLAINTIFF’S ORIGINAL COMPLAINT                                                          29
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 30 of 48




                    (r)   Plaintiff Jane was rushed and anxious during the Final
                          because Jane was denied her Accommodation of
                          additional time.

          71.       Consistent with Defendant UTAustin’s Draconian Disciplinary

Dragnet, immediately after Jane’s Hearing and before a transcript of Jane’s Hearing

could be compiled, the Committee met in private, along with lawyers and

representatives of Defendant UTAustin and found Plaintiff Jane guilty of the

Plagiarism Allegation, based on a preponderance of the evidence (hereafter the

“Hearing’s Decision”).

          72.       The sanctions contained within the Hearing’s Decision mirrored the

University Decision as to Plaintiff Jane being placed on academic integrity

probation through December 2018 and being required to participate in a Virtual

Academic Integrity module tutorial. However, rather than issuing an F for the Class,

the Hearing’s Decision issued a Zero for the Class, resulting in the Class being

stolen from Plaintiff (the “Stolen Class”).

          73.       Because the Hearing’s Decision resulted in a Stolen Class, Defendant

UTAustin’s Draconian Disciplinary Dragnet did include a “paper” appeal to the

president of Defendant UTAustin, being Gregory L. Fenves (“President Fenves”).




                                                                                     30
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 31 of 48




          74.         Without the benefit of a transcript of Jane’s Hearing, Plaintiff Jane

filed her appeal (“Jane’s Appeal”) to President Fenves without the ability to make

citations to the transcript.

          75.         After the transcript from Jane’s Hearing was prepared, Jane filed an

amended version of her appeal, which was rejected by the Dean of Students.

          76.         Following unknown policies and procedures, President Fenves

affirmed the Hearing’s Decision (“Final Decision”).

          77.         As to avoid any contentions that Plaintiff Jane was in any manner

concerned about new allegations of wrongdoing during the imposed academic

integrity probation, Plaintiff Jane has waited to file this Complaint until said

probation period had ended, which also supports Jane’s request for an expunction

(discussed hereafter) of all references and records of this disciplinary matters from

Jane’s records within Defendant UTAustin.

                 5.     UTAustin’s Draconian Disciplinary Dragnet illegally violated
                        Plaintiff Jane’s Rights.

          78.         The issuance of the Final Decision, resulting from Defendant

UTAustin’s Draconian Disciplinary Dragnet is arbitrary, or, at least not reasonably




PLAINTIFF’S ORIGINAL COMPLAINT                                                          31
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 32 of 48




related to Defendant UTAustin’s Purported Public Interest with regards to Plaintiff

Jane.

          79.       Further, the Sanctions imposed upon Plaintiff Jane were not

appropriate to the alleged wrong committed by Plaintiff Jane, for such Sanctions are

ongoing, for the rest of Plaintiff’s Jane’s life and impact Jane’s Property Interest

(defined hereafter).

          80.       With the issuance of the Final Decision, the imposition of Defendant

UTAustin’s Draconian Disciplinary Dragnet upon Plaintiff Jane (including but not

being limited to the Denial of Legal Counsel) was complete and suffered the

Sanctions including the Stolen Class, in violation of Jane’s:

                    (a)   rights granted and protected under Section 504;

                    (b)   rights granted and protected under the ADA;

                    (c)   rights granted and protected by Title IX;

                    (d)   substantive and procedural rights and guarantees of equal
                          protection created by the Constitution of the United
                          States; and

                    (e)   substantive and procedural rights and guarantees of equal
                          protection created by the Constitution of the State of
                          Texas.




                                                                                      32
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 33 of 48




For the purposes hereof, the foregoing violations shall be collectively referred to as

the “UTAustin’s Discriminatory Actions” committed by Defendant UTAustin.

6.        Plaintiff Jane has been seriously harmed by UTAustin’s Discriminatory
          Actions.

          81.       As a direct result of the Defendant UTAustin’s Discriminatory Actions

against Plaintiff Jane, the Potential Harm has become a reality for Jane.

          82.       Upon information and belief, Defendant UTAustin’s Discriminatory

Actions constitutes disparate treatment of females (including Plaintiff Jane) and has

had a disparate impact on female students (including Plaintiff Jane), in violation of

Title IX.

          83.       Such disparity between the the treatment other students of the general

population versus a Targeted Student, based on information and belief, is also

exhibited by the excessively high percentage of Targeted Student then being

sanctioned by Defendant UTAustin. With such high percentages, the presumption

of innocence obviously plays no part of the UTAustin’s Draconian Disciplinary

Dragnet.

          84.       As a direct result of Defendant UTAustin’s Discriminatory Actions

against Plaintiff Jane, Jane has also suffered physical, emotional, and economic


PLAINTIFF’S ORIGINAL COMPLAINT                                                         33
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 34 of 48




harm as a result of Defendant UTAustin’s Discriminatory Actions, and, shall suffer

future physical, emotional, and economic harm, including actual and consequential

damages.

          85.       As a direct result of the Defendant UTAustin’s Discriminatory Actions

against Plaintiff Jane, Jane’s mental health has deteriorated and is likely to continue

to deteriorate.

          86.       As a direct result of the Defendant UTAustin’s Discriminatory Actions

against Plaintiff Jane, Jane is also going to be denied access to advance classes and

programs offered by Defendant UTAustin, resulting in harm to Jane’s right to

pursue such classes and programs, as well as harming her economically in the

future (collectively hereafter, “Property Interests”), as previously discussed in the

Potential Harm which is now a reality for Jane.

          87.       Defendant UTAustin’s Discriminatory Actions as to Plaintiff Jane

were committed intentionally and in bad faith, or with reckless disregard for the

outcome.

            7.       Defendant UTAustin’s Action Under the Color of State Law.

          88.       The   administrators   participating   in   Defendant    UTAustin’s

Discriminatory Actions, including but not being limited to President Fenves, are the

                                                                                      34
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 35 of 48




applicable policy makers of Defendant UTAustin and were implementing the

policies and customs of Defendant UTAustin when committing the Discriminatory

Actions.

          89.       Further, if such policies are not, in fact written, each of the

administrators participating in Defendant UTAustin’s Discriminatory Actions,

including but not being limited to President Fenves (as applicable policymakers)

were implementing the policies and customs of Defendant UTAustin in accord with

the customs and practices of Defendant UTAustin.

          90.       Additional   insight into   the   university wide   acceptance   and

implementation of the Defendant UTAustin’s policies and customs being at the core

of Defendant UTAustin’s Draconian Disciplinary Dragnet of is provided by the

following two events occurring in recent matters unrelated to Plaintiff Jane:

                    (a)   In December 2018, a United States Congressman (from
                          the State of Texas) contacted the Washington D.C. office
                          of Defendant UTAustin to obtain more information
                          related to one of his constituents (being a student at
                          Defendant UTAustin) having been sanctioned as a result
                          of the Draconian Disciplinary Dragnet. In no uncertain
                          terms, a vice chancellor of Defendant UTAustin
                          informed the Congressman, paraphrasing, that
                          Defendant UTAustin would not be responding to the
                          Congressman’s inquiry, would not look into any
                          purported disciplinary matter, and would not even return

PLAINTIFF’S ORIGINAL COMPLAINT                                                        35
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 36 of 48




                          any future calls or further inquiries from the
                          Congressman related to disciplinary matters of Defendant
                          UTAustin’s students; and

                    (b)   In a separate matter occurring this month, an attorney
                          representing a separated Targeted Student, raised certain
                          jurisdictional issues related to the Draconian Disciplinary
                          Dragnet and was informed, paraphrasing, there might
                          not be a written policy giving us (Defendant UTAustin)
                          jurisdiction over the Targeted Student, but that is how we
                          choose to proceed.

                                8.     Administrative Remedies.

          91.       There are no administrative remedy preconditions (“Preconditions”)

required prior to seeking relief under the laws being invoked herein by Plaintiff

Jane. Even if such Preconditions did exist, the actions of Defendant UTAustin have

shown that such efforts would be futile or are otherwise moot.

          92.       As a result of Defendant UTAustin’s Discriminatory Actions

committed against Plaintiff Jane, Jane was required to engage legal counsel to

protect Jane’s rights and redress the harm Jane has suffered.

          93.       All conditions precedent to Plaintiff Jane bringing these claims have

been met.




                                                                                        36
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 37 of 48




                           E. PLAINTIFF’S CAUSES OF ACTION

          94.       Plaintiff Jane incorporates by reference the facts set forth in foregoing

ARTICLE D: GENERAL BACKGROUND hereof.

                          COUNT ONE: SECTION 504 VIOLATIONS

          95.       As a university owned and operated by the State of Texas that receives

grants and other funding from the United States, Defendant UTAustin falls under

the jurisdiction and requirements of Section 504.

          96.       As mandated by Section 504, Defendant UTAustin is prohibited from

discriminating against students having been diagnosed with various disabilities.

          97.       Plaintiff Jane’s Disabilities qualify as disabilities covered by Section

504, and certain of Defendant UTAustin’s Discriminatory Actions against Jane are

direct violations of Section 504, including but not being limited to, Defendant

UTAustin’s:

                    (a)    failure to provide Plaintiff Jane additional time to
                           complete the Final;

                    (b)    failure to properly consider Plaintiff Jane’s Disabilities
                           during the Jane’s Hearing;

                    (c)    failure to properly consider Plaintiff Jane’s Disabilities
                           during Jane’s Appeal; and


PLAINTIFF’S ORIGINAL COMPLAINT                                                            37
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 38 of 48




                    (d)   failure to allow Plaintiff Jane’s Legal Counsel to
                          participate throughout the Draconian Disciplinary
                          Dragnet.

          98.       Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

in violation of Section 504 have caused Plaintiff Jane to suffer a loss of benefits

and created economic losses, including all actual, consequential, continuing, and

future compensatory damages, for which Plaintiff Jane now sues in accord with

Section 504.

          99.       Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

in violation of Section 504 have caused Plaintiff Jane to suffer mental and

emotional distress and damages, including all actual, consequential, continuing,

and future compensatory damages, for which Plaintiff Jane now sues in accord

with Section 504.

                             COUNT TWO: ADA VIOLATIONS

          100. As a university owned and operated by the State of Texas that receives

grants and other funding from the United States, Defendant UTAustin falls under

the jurisdiction and requirements of the ADA.

          101. As mandated by the ADA, Defendant UTAustin is prohibited from

discriminating against students having been diagnosed with various disabilities.


                                                                                    38
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 39 of 48




          102. Plaintiff Jane’s Disabilities qualify as disabilities covered by the ADA,

and certain of Defendant UTAustin’s Discriminatory Actions against Jane are direct

violations of Section 504, including but not being limited to, Defendant

UTAustin’s:

                    (a)   failure to provide Plaintiff Jane additional time to
                          complete the Final;

                    (b)   failure to properly consider Plaintiff Jane’s Disabilities
                          while during Jane’s Hearing;

                    (c)   failure to properly consider Plaintiff Jane’s Disabilities
                          during the Jane’s Appeal; and

                    (d)   failure to allow Plaintiff Jane’s Legal Counsel to
                          participate throughout the Draconian Disciplinary
                          Dragnet.

          103. Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

in violation of the ADA have caused Plaintiff Jane to suffer a loss of benefits and

created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jane now sues in accord with the ADA.

          104. Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

in violation of the ADA have caused Plaintiff Jane to suffer mental and

emotional distress and damages, including all actual, consequential, continuing,


PLAINTIFF’S ORIGINAL COMPLAINT                                                         39
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 40 of 48




and future compensatory damages, for which Plaintiff Jane now sues in accord

with the ADA.

                          COUNT ONE: TITLE IX VIOLATIONS

          105. As a university owned and operated by the State of Texas that

receives grants and other funding from the United States, Defendant UTAustin

falls under the jurisdiction and requirements of Title IX.

          106. Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

are so severe, pervasive, and objectively offensive that Plaintiff Jane has been

deprived access to educational opportunities and benefits provided by Defendant

UTAustin in violation of Title IX.

          106. Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

failed to protect Plaintiff Jane from improper Sanctions in violation of Title IX.

          107. Defendant UTAustin’s Discriminatory Actions as to Plaintiff Jane

constitute disparate treatment of females (including Plaintiff Jane) and has had a

disparate impact on female students (including Plaintiff Jane) in violation of Title

IX.

        108.        Defendant UTAustin’s discriminatory conduct toward Plaintiff Jane,

in violation of Title IX has caused Plaintiff Jane to suffer a loss of benefits and


                                                                                     40
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 41 of 48




created economic losses, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jane now sues in accord with Title IX.

          109. Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

in violation of Title IX have caused Plaintiff Jane to suffer mental and emotional

distress and damages, including all actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Jane now sues in accord with Title IX.

                       COUNT FOUR: SECTION 1983 VIOLATIONS

          110. Defendant UTAustin’s implementation of the Draconian Disciplinary

Dragnet, the Final Decision, the Discriminatory Actions committed against

Plaintiff Jane as well as Defendant UTAustin’s Educational Process View are not

warranted denials of Jane’s right to support the Public Interest purportedly being

protected.

          111. Section 1983 of Title 42 of the United States Code provides, in part,:

                          “Every person who under color of any statute,
                          ordinance, regulation, custom, or usage, of any
                          State…subjects, or causes to be subjected, and citizen
                          of the United States…to the deprivation of any rights,
                          privileges, or immunities secured by the Constitution
                          and laws, shall be liable to the part injured in an
                          action at law, suit in equity, or other proper
                          proceeding for redress…”


PLAINTIFF’S ORIGINAL COMPLAINT                                                          41
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 42 of 48




          112. Defendant UTAustin’s Discriminatory Actions were committed against

Plaintiff Jane under the color of law and resulted in the violation of Plaintiff Jane’s

rights under the United States Constitution and other federal laws.

          113. Specifically, Defendant UTAustin’s Discriminatory Actions were

committed under the color of law and resulted in the violation of Plaintiff Jane’s

rights under:

                    (a)   Section 504;

                    (b)   the ADA;

                    (c)   Title IX;

                    (d)   the procedural due process requirements of the United
                          States Constitution as set forth in the Fourteenth
                          Amendment, in violation of Jane’s Property Rights;

                    (e)   the substantive due process requirements of the United
                          States Constitution set forth in the Fourteenth
                          Amendment in violation of Jane’s Property Rights; and

                    (f)   the equal protection requirements of the United States
                          Constitution set forth in the Fourteenth Amendment in
                          violation of Jane’s Property Rights.

          114.      Defendant UTAustin’s discriminatory conduct toward Plaintiff

Jane, in violation of Section 1983 has caused Plaintiff Jane to suffer a loss of

benefits and created economic losses, including all actual, consequential,

                                                                                    42
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 43 of 48




continuing, and future compensatory damages, for which Plaintiff Jane now sues

in accord with Section 1983.

          115. Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

in violation of Section 1983 have caused Plaintiff Jane to suffer mental and

emotional distress and damages, including all actual, consequential, continuing,

and future compensatory damages, for which Plaintiff Jane now sues in accord

with Section 1983.

          116. Plaintiff Jane also seeks equitable relief to which Plaintiff Jane is

entitled by Section 1983, including but not being limited to:

                    (a)   reinstatement (to Plaintiff Jane) of the course grade that
                          Jane would have been entitled to had the Sanction not
                          been imposed;

                    (b)   requiring Defendant UTAustin to strike all negative
                          information, emails, evaluations, and materials as to
                          Plaintiff Jane relating to the foregoing actions and
                          sanctions from the records of Defendant UTAustin; and

                    (c)   remove from all of Plaintiff Jane’s records at Defendant
                          UTAustin that Plaintiff Jane was (i) ever the subject of
                          any disciplinary matter while attending Defendant
                          UTAustin, and (ii) ever placed on Academic Integrity
                          Probation.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         43
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 44 of 48




         COUNT FIVE: VIOLATIONS OF THE TEXAS CONSTITUTION

          117. As a university owned and operated by the State of Texas, Defendant

UTAustin’s action are also subject to scrutiny of protections created by the Texas

Constitution.

          118. Defendant UTAustin’s Discriminatory Actions against Plaintiff Jane

were committed under the color of law and resulted in the violation of Plaintiff

Jane’s’ rights under the Constitution of the State of Texas.

          119. Specifically, Defendant UTAustin’s Discriminatory Actions committed

towards Jane were committed under the color of law and resulted in the violation of

Plaintiff Jane’s rights under:

                    (a)   the procedural due process requirements of the Texas
                          Constitution found in Article 1, Section 19;

                    (b)   the substantive due process requirements of the Texas
                          Constitution found in Article 1, Section 19; and

                    (c)   the equal protection requirements of the Texas
                          Constitution found in Article I, Section 3.

Hereafter, the foregoing shall be collectively referred to as “Violations of the Texas

Constitution.”




                                                                                   44
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 45 of 48




          120. Defendant UTAustin’s Violations of the Texas Constitution as to

Plaintiff Jane have caused Plaintiff Jane to suffer a loss of benefits and created

economic losses.

          121. Defendant UTAustin’s Violations of the Texas Constitution as to

Plaintiff Jane have caused Plaintiff Jane to suffer mental and emotional distress

and damages.

          122. Although Plaintiff Jane, as a private party living in the State of Texas,

has no standing to seek monetary damages for the Defendant UTAustin’s

Violations of the Texas Constitution as to Plaintiff Jane, Plaintiff Jane does seek

the equitable relief to which Plaintiff Jane is entitled by Texas jurisprudence,

including but not being limited to:

                    (a)   reinstatement (to Plaintiff Jane) the course grade that
                          Jane would have been entitled to had the Sanction not
                          been imposed;

                    (b)   requiring Defendant UTAustin to strike all negative
                          information, emails, evaluations, and materials as to
                          Plaintiff Jane relating to the foregoing actions and
                          sanctions from the records of Defendant UTAustin; and

                    (c)   remove from all of Plaintiff Jane’s records at Defendant
                          UTAustin that Plaintiff Jane was (i) ever the subject of
                          any disciplinary matter while attending Defendant
                          UTAustin, and (ii) ever placed on Academic Integrity
                          Probation.
PLAINTIFF’S ORIGINAL COMPLAINT                                                        45
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 46 of 48




                           COUNT SIX: PUNITIVE DAMAGES

          123. Defendant UT Austin’s Discriminatory Actions against Plaintiff Jane

in violation of Section 504 were intentional and willful, or at a minimum, were

committed with a lack of regard for, or with reckless indifference to, Plaintiff Jane’s

federally protected rights, thereby entitling Plaintiff Jane to punitive damages

pursuant to Section 504, for which Plaintiff Jane now seeks in an amount of $

1,000,000.00.

          124. Defendant UT Austin’s Discriminatory Actions against Plaintiff Jane

in violation of the ADA were intentional and willful, or at a minimum, were

committed with a lack of regard for, or with reckless indifference to, Plaintiff Jane’s

federally protected rights, thereby entitling Plaintiff Jane to punitive damages

pursuant to the ADA, for which Plaintiff Jane now seeks in an amount of $

1,000,000.00.

          125. Defendant UT Austin’s Discriminatory Actions against Plaintiff Jane

in violation of Title IX were intentional and willful, or at a minimum, were

committed with a lack of regard for, or with reckless indifference to, Plaintiff Jane’s

federally protected rights, thereby entitling Plaintiff Jane to punitive damages




                                                                                    46
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 47 of 48




pursuant to Title IX, for which Plaintiff Jane now seeks in an amount of $

1,000,000.00.

          126. Defendant UT Austin’s Discriminatory Actions against Plaintiff Jane

in violation of Section 1983 were intentional and willful, or at a minimum, were

committed with a lack of regard for, or with reckless indifference to, Plaintiff Jane’s

federally protected rights, thereby entitling Plaintiff Jane to punitive damages

pursuant to Section 1983, for which Plaintiff Jane now seeks in an amount of $

1,000,000.00.

                      COUNT SEVEN: POST JUDGMENT INTEREST

          126. Plaintiff Jane also requests post judgment interest as may be allowed

by applicable law.

                           COUNT EIGHT: ATTORNEYS’ FEES

          127. Plaintiff Jane should be awarded her reasonable and necessary

attorneys’ fees incurred in relation to the foregoing as allowed by applicable law.

                                 F.   REQUEST FOR JURY

          128. Plaintiff Jane hereby requests that a jury be empaneled, and, that the

foregoing causes of actions and requests for relief be presented to such jury for

resolution.

PLAINTIFF’S ORIGINAL COMPLAINT                                                        47
tpg 2019.02.09
                 Case 1:19-cv-00103-RP Document 1 Filed 02/09/19 Page 48 of 48




                                 G . PRAYER FOR RELIEF

          WHEREFORE, Plaintiff JANE UTAUS-DE DOE prays the necessary

summons be issued, that upon final trial hereof, that judgment be entered in favor of

Plaintiff Jane for the actual, consequential, and punitive damages set forth herein

including post judgment interest; that Plaintiff Jane be reimbursed her reasonable

and necessary attorneys’ fees required to bring this matter; that all costs of Court be

taxed against Defendant; that Plaintiff Jane be granted the equitable relief be

granted; and that Plaintiff Jane have such further and other relief, general and

special, both at law or in equity, to which she may show herself to be justly entitled.

          Respectfully submitted,

                                     GORMAN LAW FIRM, pllc



                                     By:
                                           Terry P Gorman, Esq.
                                           Texas Bar No. 08218200
                                           tgorman@school-law.co
                                           Chigozie F. Odediran, Esq.
                                           Texas Bar No. 24098196
                                           codediran@school-law.co
                                           901 Mopac Expressway South, Suite 300
                                           Austin, Texas 78746
                                           Telephone: (512) 320-9177
                                           Telecopier: (512) 597-1455
                                           COUNSEL FOR PLAINTIFF
                                           JANE UTAUS-DE DOE
                                                                                     48
PLAINTIFF’S ORIGINAL COMPLAINT
tpg 2019.02.09
